FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: MICHAEL T. MEEHAN,                        No. 14-60078

          Debtor.                                BAP No. 13-1571
______________________________

MICHAEL T. MEEHAN,                               MEMORANDUM*

              Appellant,

 v.

OCWEN LOAN SERVICING LLC;
WELLS FARGO BANK, NA, As trustee
for Option One Mortgage Loan Trust
2007-3,

              Appellees.


                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Dunn, Taylor, and Spraker, Bankruptcy Judges, Presiding

                           Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Michael T. Meehan appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) order affirming the bankruptcy court’s order dismissing for lack standing

Meehan’s adversary proceeding. We have jurisdiction under 28 U.S.C.

§ 158(d)(1). We affirm.

       In his opening brief, Meehan fails to address how the BAP or the bankruptcy

court erred in either ruling. As a result, Meehan has waived his appeal of the

dismissal order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim . . . .”).

       AFFIRMED.




                                          2                                      14-60078